Citation Nr: 1534659	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  08-19 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable initial rating for rheumatoid arthritis prior to July 1, 2008.

2.  Entitlement to an initial rating in excess of 20 percent for rheumatoid arthritis from July 1, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from August 1983 to May 1986 and from October 1989 to December 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously before the Board in January 2011, July 2012, and September 2014.  In January 2010, the Board restored a 40 percent rating for the Veteran's diabetes mellitus and remanded her claim for a higher initial rating for rheumatoid arthritis.  

In September 2010, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

The Board notes that new private treatment records were received by the RO in January 2015 after the issuance of the most recent Supplemental Statement of the Case in January 2013.  The Veteran submitted duplicative copies of the records in April 2015.  In a waiver received in January 2013, the Veteran's representative indicated that they waived the Veteran's right to have the case remanded to the RO if they submitted evidence at a later time.  Thus, the Board may proceed to adjudicate the appeal.

The issues of entitlement to service connection for right and left foot disabilities, a neck disability, a cervical spine disability, psoriasis, an eye disability, Hashimoto Syndrome and hypertension, to include as secondary to service-connected rheumatoid arthritis have been raised by the record in a April 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to an initial rating in excess of 20 percent for rheumatoid arthritis from July 1, 2008, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to July 1, 2008, the Veteran's rheumatoid arthritis was not manifested by exacerbations of active rheumatoid arthritis or chronic residuals of affected joints.


CONCLUSION OF LAW

Prior to July 1, 2008, the criteria for a compensable initial rating for rheumatoid arthritis are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5002 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  

Here the Veteran is appealing the initial rating assignment as to her rheumatoid arthritis.  In this regard, because the August 2007 rating decision granted the  claim of entitlement to service connection, such claim is now substantiated.  Her filing of a notice of disagreement as to the initial rating assigned in the determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2015).  

As a consequence, VA is only required to advise the appellant of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code (DC) for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.  The Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.

In regard to the Veteran's claim for a compensable initial rating for rheumatoid arthritis, prior to July 1, 2008, VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

In the period prior to July 1, 2008, the RO provided the Veteran an appropriate VA examination in May 2007.  The examination is adequate because it is based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  The May 2007 VA examination report is thorough and provided findings pertinent to the rating criteria.  The examination in this case is adequate upon which to base a decision for the period prior to July 1, 2008.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the appellant.  Id. § 4.3.

An appeal from the initial assignment of a disability rating, such as the appeals in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Rheumatoid arthritis is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5002.  Rheumatoid arthritis may be assigned ratings based on active or inactive disease processes.  Rheumatoid arthritis as an active process with constitutional manifestations associated with active joint involvement that is totally incapacitating is evaluated as 100 percent disabling.  When there is less symptomatology than the criteria for 100 percent rating but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods, a 60 percent evaluation is assigned.  38 C.F.R. § 4.71a, DC 5002.

DC 5002 further provides that chronic residuals such as limitation of motion or ankylosis, favorable or unfavorable, should be rated under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the criteria provided in the applicable Diagnostic Code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  The ratings for the active process will not be combined with the residual ratings for limitation of motion or ankylosis.  The higher evaluation will be assigned.  38 C.F.R. § 4.71a, DC 5002.

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

The Veteran asserts that she is entitled to a compensable initial rating for rheumatoid arthritis, prior to July 1, 2008.  For the reasons that follow, the Board finds that a higher rating is not warranted.

In the August 2007 rating decision, the RO granted service connection for rheumatoid arthritis effective January 5, 2007.  Thus, the period on appeal is from that date.

In a statement received in March 2007, the Veteran stated that since 2006, her pain was 50 percent less and she was able to move around without any difficulties and after sitting for a prolonged period, she was able to move more quickly and painlessly.

A May 2007 VA examination report indicates that the Veteran was diagnosed with rheumatoid arthritis in approximately 2000.  She reported having a first major flare up in 2000 and a second major flare up in 2005.  The Veteran reported taking Methotrexate and Etodolac.  The Veteran reported that she had an excellent response to the methotrexate.  She had no significant joint problems anywhere near what she had previously experienced.  She said that her fatigue and malaise as well as pain had almost disappeared except for times such as the first half to one hour in the morning, when she was relatively stiff.  The report indicates the only two exacerbations that the Veteran experienced were in 2000 and 2005.  

The May 2007 VA examiner stated that the Veteran still had rheumatoid arthritis, but it was in remission at that time secondary to an excellent response to her methotrexate treatments.  The examiner noted that it is expected that she will have flare-ups or return of her severe symptoms from time to time in the future.  On examination, the examiner found that there was no evidence of observation of the Veteran that she had any significant rheumatologic disease whatsoever.  She moved easily and quickly.  She did not exhibit any ataxia or antalgia.  She could stand in a normal way without problems of gait or stance.  The Veteran did not have any unstable joints, muscle laxity, or effusions noted.  She did not have any audible or palpable crepitus in her joints.  Examination of her joints revealed no limitation of motion in her shoulders, no particular pain, no swelling or crepitus noted.  In her hands and fingers, there were no Bouchard's nodes, no Heberden's nodes, no swan neck deformities, no ulnar drift of the hands, no squared palms, no nodule on the elbow areas and the Veteran never had any report of trigger fingers.

The Veteran's elbows exhibited approximately a 10 degree loss of full flexion and extension movement on the right side of the right elbow, but not the left elbow.  However, the evidence does not show that the Veteran has rheumatoid arthritis in her elbows.  

The Veteran reported at the time of the examination, she moved freely and had no significant malaise.  She reported no major pain or stiffness.  The VA examiner found the Veteran had rheumatoid arthritis that was in remission from her second flare-up.

An April 2008 VA treatment record indicates the Veteran was on MTX.  Her joint pain was stable.  A May 2008 VA treatment record notes that the Veteran denied pain or swelling in the hands.  She had no more arthralgias in toes, elbows, wrists, and no more limping upon first rising.  She had morning stiffness for a matter of minutes.  

The Veteran asserted that she is entitled to a higher rating.  She noted that her lab work indicated an active process, even after starting her current medication.  She noted that she was responding well to therapy, although temporarily.  See June 2008 substantive appeal.  The Veteran is competent to report symptoms capable of lay observation, such as pain.  

In a July 1, 2008 private treatment record, a private examiner found the Veteran had rheumatoid arthritis, with synovitis of multiple joints suggestive of active rheumatoid arthritis functional Class 2.  

Based on the evidence of record, the Board finds that a compensable initial rating is not warranted prior to July 1, 2008.  The evidence prior to July 1, 2008, does not reflect that the Veteran had any symptoms of rheumatoid arthritis or chronic residuals.  Under Diagnostic Code 5002, a 20 percent rating is warranted for active rheumatoid arthritis with one or two exacerbations a year in a well-established diagnosis.  The May 2007 VA examiner specifically found the Veteran had rheumatoid arthritis that was in remission.  The Veteran herself stated that she was responding well to therapy and consistently indicated she did not have joint pain.  The evidence does not show she had one or two exacerbations a year, prior to July 1, 2008.  

The evidence also does not show that the Veteran had chronic residuals of rheumatoid arthritis.  The May 2007 VA examination report indicates the Veteran did not have any unstable joints, muscle laxity, or effusions noted.  She did not have any audible or palpable crepitus in her joints.  Examination of her joints revealed no limitation of motion in her shoulders, no particular pain, no swelling or crepitus noted.  In her hands and fingers, there were no Bouchard's nodes, no Heberden's nodes, no swan neck deformities, no ulnar drift of the hands, no squared palms, no nodule on the elbow areas and the Veteran never had any report of trigger fingers.  Although the Veteran had limitation of motion of her right elbow, the evidence does not show the Veteran had rheumatoid arthritis in her elbow.  The Veteran reported no major pain or stiffness.  The April 2008 VA treatment record indicates the Veteran's joint pain was stable and the May 2008 VA treatment record noted she denied having pain or swelling in the hands.  The Board finds the Veteran's statements to be credible in regard to her symptoms, and she did not indicate she had symptoms of joint pain due to rheumatoid arthritis during the period prior to July 1, 2008.  

As the evidence does not show the Veteran had active rheumatoid arthritis with one or two exacerbations a year in a well-established diagnosis, chronic residuals, or limitation of motion of the joints affected by rheumatoid arthritis, the Board finds that a compensable initial rating is not warranted, prior to July 1, 2008.  

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).

The rating criteria address the Veteran's symptoms of having rheumatoid arthritis, in remission with no limitation of motion or pain in the joints.  Thus, referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Additionally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009). In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that her service-connected rheumatoid arthritis rendered her unable to secure or follow a substantially gainful occupation, prior to July 1, 2008.  The record does not reflect that she could not work because of her service-connected disabilities.  Accordingly, the Board finds that a claim for TDIU has not been raised.  


ORDER

Entitlement to an initial rating for rheumatoid arthritis prior to July 1, 2008, is denied.


REMAND

Unfortunately, the Board finds that the claim for an initial rating in excess of 20 percent from July 1, 2008, must again be remanded.  In April 2015, the Veteran submitted additional evidence including new private treatment records.  The private treatment records include December 2014 X-ray reports indicating the Veteran had mild osteopenia in the feet, shoulder, and cervical spine.  The records indicate the Veteran had unspecified inflammatory polyarhtropathy and unspecified arthropathy, multiple sites, and rheumatoid arthritis.  The Veteran also asserted that she has psoriasis and dry eyes that are related to her service-connected rheumatoid arthritis.  The Veteran was afforded a VA examination in December 2014.  The VA examiner noted that the Veteran reported she had recently had X-rays taken of her shoulders, hands, wrists, feet, and ankles.  The examiner noted that the X-rays were not available for review.  The Board finds that it is unclear from the December 2014 private treatment record whether the Veteran's X-rays indicate she had symptoms of rheumatoid arthritis in any other area.  Thus, the Board must obtain a competent medical opinion to interpret if the December 2014 private X-rays indicate the Veteran has any other symptoms relating to her rheumatoid arthritis.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The opinion should also address whether the Veteran has any other conditions secondary to her service-connected rheumatoid arthritis, to include her dry eyes and psoriasis, as asserted by the Veteran in the April 2015 statement.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination and provide her claims file, including the private treatment records and X-rays from December 2014, to a VA examiner of appropriate expertise, to provide opinions as to the following:

a)  Identify all the joints affected by the Veteran's service-connected rheumatoid arthritis, to include the shoulders, knees, right ankle and/or hip.

b)  Provide range of motion measurements for each affected joint identified, including the degree at which any pain begins.  The examiner should determine whether there is any additional functional loss of any affected joint due to pain or flare-ups of pain supported by adequate objective findings, or addition loss of motion due to weakness on movement, excess fatigability, incoordination, or any other relevant symptom or sign.

c) The examiner should note the presence or absence of severe impairment due to anemia or weight loss, incapacitating exacerbations and their frequency, or a combination of symptoms that result in definite impairment of health.

d) The examiner should address whether the Veteran has any other disabilities, including dry eyes or psoriasis, that are caused or aggravated by her service-connected rheumatoid arthritis.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


